Case 4:21-cv-00010-SDJ-CAN Document 6 Filed 01/04/21 Page 1 of 2 PageID #: 75
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 05, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              VICTORIA DIVISION

RONNIE JAY HUNNEL,                           §
                                             §
        Petitioner,                          §
VS.                                          §   CIVIL ACTION NO. 6:20-CV-75
                                             §
BOBBY LUMPKIN,                               §
                                             §
        Respondent.                          §



                      OPINION AND ORDER OF TRANSFER

       This is a habeas action filed on December 28, 2020 by a state prisoner incarcerated

at the Stevenson Unit in Cuero, Texas, which is located in DeWitt County. (D.E. 1). In

his complaint, Plaintiff challenges multiple Fannin County convictions. (D.E. 1).


       A habeas action may be filed either in the district where petitioner is in custody or

in the district in which petitioner was convicted. 28 U.S.C. § 2241(d); Wadsworth v.

Johnson, 235 F.3d 959 (5th Cir. 2000). Petitioner’s place of incarceration is in the

Victoria Division of the Southern District of Texas, 28 U.S.C. § 124(b)(5), and he was

convicted by a court located in Fannin County in the Sherman Division of the Eastern

District of Texas. 28 U.S.C. § 124(c)(3).


       For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have

been brought. 28 U.S.C. §§ 1404(a) and 1406(a).           A habeas application may be
Case 4:21-cv-00010-SDJ-CAN Document 6 Filed 01/04/21 Page 2 of 2 PageID #: 76




transferred in furtherance of justice to the district court within which the state court was

held which convicted and sentenced the petitioner. 28 U.S.C. § 2241(d).            Because

petitioner was convicted in Fannin County, it is more convenient and would further the

interests of justice for this action to be handled in the Sherman Division of the Eastern

District of Texas. The records of his conviction and the prosecutor and defense lawyers

are all located in the Sherman Division of the Eastern District of Texas.


       Accordingly, it is ORDERED that this case be transferred to the United States

District Court for the Eastern District of Texas, Sherman Division. All pending motions

are denied as moot and are subject to renewal after the case is transferred.


       ORDERED this 4th day of January, 2021.




                                               ___________________________________
                                                                  Jason B. Libby
                                                       United States Magistrate Judge
